MR. JUSTICE CASTLES:
I dissent to the foregoing opinion.
We do not have before us the testimony taken at the lower court trial, since the bill of exceptions was settled as just the judgment roll and just the original exhibits.
In my opinion there are three grounds under the statute, R.C.M. 1947, section 93-4910, supporting the judgment of the District Court:
*453(1) The affidavit utterly failed to show that due diligence had been exercised.
(2) There was a failure to show what materiality the evidence sought to be introduced by plaintiff would have even if produced or that the evidence would have changed the result.
(3) No request appears in the record for an admission or denial of the proposed testimony by the defendant.
I would affirm the District Court.